Citation Nr: 0403109	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  99-22 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for headache 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service, to include from July 1980 to 
April 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Albuquerque, 
New Mexico, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that in a September 1998 claim, the veteran 
stated that he was seeking service connection for "shin 
splints (both legs)."  The issue of entitlement to service 
connection for left leg shin splints is referred to the RO 
for the appropriate action.  

The veteran was afforded a travel board hearing before the 
undersigned Veterans Law Judge in January 2002.  A transcript 
of the hearing has been associated with the claims folder.  

These matters have previously come before the Board.  In a 
December 2002, the Board obtained additional evidence, to 
include a VA opinion and a report from the service 
department.  


REMAND

On VA examination in October 2002, the examiner diagnosed 
PTSD based on the veteran's reported stressors during 
service in the Persian Gulf.  The examiner stated that 
following:  

[The veteran] describes incidents where 
his unit attacked a Bedouin village and 
killed and injured many people.  He 
describes difficulty hearing children 
cry or scream and reports a 
physiological response to that sound and 
a quick and vivid memory of the incident 
in the Persian Gulf.  These events would 
be consistent with traumatic exposure 
sufficient to precipitate ptsd, but 
warrant careful verification.  

The service department has not corroborated an 
incident wherein the veteran's unit attacked a 
Bedouin village.  It is unclear whether the 
diagnosis of PTSD is based solely upon the 
stressor involving the attack of a Bedouin 
village, or is related to other "incidents" or 
"events."  

In regard to service connection for a headache disability, 
the record reflects that the RO was to schedule the veteran 
for a VA examination.  It does not appear that the veteran 
has been afforded an opportunity for an examination.  There 
is insufficient evidence to make a determination as to 
whether any headache disability is related to service.  
38 C.F.R. § 3.326.  

The Board notes that a VA Form 21-3101, dated in October 
1998, indicates that the veteran had active service from May 
1993 to September 1998.  It does not appear that these dates 
of service have been verified.  

The RO has not issued a sufficient VCAA letter in regard to 
the issues of entitlement to service connection for PTSD and 
a headache disability.  See VAOPGCPREC 8-2003.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The AOJ should verify the veteran's 
period of service from May 1993 to 
September 1998.  

2.  The AOJ should send the claims file 
to the VA examiner who performed the 
October 2002 examination if available, 
otherwise, another VA examiner.  The 
examiner should state whether the 
diagnosis of PTSD is based solely on the 
reported stressor of attacking a Bedouin 
village.  If not, the examiner should 
specifically state the stressor(s) upon 
which the diagnosis of PTSD was based.  
A complete rationale should accompany 
any opinion provided.  

3.  The AOJ should schedule the veteran 
for a VA examination to determine the 
nature and extent of any headaches.  The 
examiner should respond to the 
following:  a) Does the veteran have a 
current headache disability? b) If so, 
is it at least as likely as not that a 
headache disability is related to 
service? c) What is the etiology of the 
headaches, if present.  A complete 
rationale should accompany any opinion 
provided.  The examiner should review 
the claims file.  Responses in the 
positive or negative should be obtained.  
A complete rationale should accompany 
any opinion provided.  

4.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued pertaining to the 
issues of entitlement to service 
connection for PTSD and headache 
disability.  The letter should 
specifically advise the veteran which 
evidence, if any, will be obtained by the 
veteran and which evidence, if any, will 
be obtained by the VA.  

5.  The AOJ should review any evidence 
that has been added to the file..  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


